Citation Nr: 1104979	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to December 
1969.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).  

The Board issued a decision in this case in January 2009.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) which, in a July 2010 
Memorandum decision, vacated and remanded the Board's decision 
for further action.  

In January 2010 the Veteran's attorney submitted a motion for an 
extension of time to submit additional evidence.  In light of the 
Board's remand of the case, the Veteran and his attorney will 
have ample opportunity to submit additional evidence while the 
case is in remand status.  Therefore, the motion is moot.  

This appeal is remanded to the RO.  


REMAND

A VA examiner in August 2005 noted that there was no medical 
documentation of vertigo until 1996, three years after the 
Veteran's injury in a motor vehicle accident and 27 years after 
service.  The examiner stated that it was not likely that the 
vertigo confirmed in 1996 was related to military service.  In 
light of the complex nature of vertigo, the Board finds that an 
additional opinion is needed to resolve the question as to the 
etiology of any current vertigo.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, the later is a factual 
determination going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Accordingly, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for dizziness or vertigo since 
his separation from service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his attorney must then be given an 
opportunity to respond.  

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
etiology of any dizziness or vertigo found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file, including a 
copy of this remand, must be made available 
to and be reviewed by the examiner in 
conjunction with the requested study.  
Following a review of the service and post-
service medical records and the clinical 
examination, and with consideration of 
the Veteran's statements, the examiner 
must state whether the Veteran currently 
has a disorder manifest by dizziness and/or 
vertigo.  In this regard, the examiner must 
discuss the previous VA medical opinion of 
record.  If a disorder manifest by 
dizziness and/or vertigo is diagnosed, the 
examiner must state whether the current 
disorder is related to his military 
service, to include any reported symptoms 
therein.  In this regard, the examiner 
must consider the Veteran's statements 
regarding continuing symptomatology 
since his separation from service.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for service 
connection for vertigo must be 
readjudicated, with .  If the claim on 
appeal remains denied, the Veteran and his 
attorney must be provided a supplemental 
statement of the case.  After the Veteran 
and his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

